Title: From Thomas Jefferson to Robert Sinclair, 18 July 1822
From: Jefferson, Thomas
To: Sinclair, Robert

Monticello
July 18. 22.I thank you, Sir, for the letter of the 8th and the information with which you favored me. age and debility have necessarily withdrawn me from agricultural pursuits, but I shall forward your letter to Govr Randolph, who will doubtless avail himself of it’s purport. he is ardent in whatever relates to agriculture, and is probably the most skilful farmer in our state. Accept the assurance of my esteem & respect.Th: Jefferson